Citation Nr: 0625420	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for stomach cancer.

3.  Entitlement to service connection for liver cancer.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Entitlement to service connection for an eye condition.

9.  Entitlement to service connection for laryngitis, claimed 
as a vocal cord condition.

10.  Entitlement to service connection for a chronic 
respiratory condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.

The claims for service connection for laryngitis, a chronic 
respiratory condition, an eye condition and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that lung cancer 
(if currently present) is not a primary cancer, was not 
present during service, was not manifested until many years 
after service, and is not related to active duty service or 
any incident therein such as exposure to herbicides.

2.  There is no competent evidence that the veteran currently 
has stomach cancer.

3.  The preponderance of the evidence shows that liver cancer 
(if currently present) was not present during service, was 
not manifested until many years after service, and is not 
related to active duty service or any incident therein such 
as exposure to herbicides.

4.  The preponderance of the evidence shows that the 
veteran's colon cancer was not present during service, was 
not manifested until many years after service, and is not 
related to active duty service or any incident therein such 
as exposure to herbicides.

5.  Acid reflux was not present until after service and is 
not shown to be related to service.

6.  The preponderance of the evidence shows that the veteran 
does not have PTSD.


CONCLUSIONS OF LAW

1.  Lung cancer, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Stomach cancer, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Liver cancer, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Colon cancer, claimed as secondary to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Chronic acid reflux was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Although the veteran's duty-to-assist notification letter was 
not provided prior to the adjudication of his claim, he was 
afforded an opportunity to respond and he has not claimed any 
prejudice due to the timing of the letter.  Further, because 
service connection is denied for all issues which are not 
being remanded, any question as to the appropriate rating 
(following a grant of service connection) or the effective 
date (of a grant of service connection) is moot, and there 
can be no failure-to-notify prejudice to the veteran with 
respect to those issues.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) .  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Lung Cancer.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he is entitled to service-
connection for lung cancer, as he believes that he developed 
that disability as a result of in-service Agent Orange 
exposure.  He offered testimony is to that effect during a 
hearing held before the undersigned Veterans Law Judge in 
November 2003.  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
references to lung cancer.  There is also no evidence of the 
presence of lung cancer within one year after separation from 
service.

The Board has noted that post service medical evidence is 
mixed with respect to whether or not the veteran actually has 
or has ever had lung cancer.  A VA discharge summary dated in 
May 1999 indicates that the diagnosis was adenocarcinoma, 
mucinous adenocarcinoma with lung metastasis status post 
subtotal colectomy.  However, more recent records indicate 
that the veteran does not have any lung cancer.  A VA record 
dated in January 2001 reflects that the treating physicians 
concluded that there was a legitimate question as to whether 
the lung lesions had ever been cancerous to begin with.  

A letter from a VA physician dated in March 2001 contains the 
following information:

[The veteran] has been treated in our facility of 
research protocol for metastatic colon cancer.  His 
disease was initially thought to involve the lungs 
- hence the designation as metastatic disease.  
With longer follow-up, his lung lesions never 
materially changed introducing some doubt as to 
their exact nature.  It will be an unlikely 
presentation for colon cancer with lung mets.  
Accordingly, it is my opinion that the lung 
abnormalities are "non-specific".  

The report of a CT scan of the chest performed by the VA in 
April 2002 indicates that results were interpreted as showing 
a couple of small nodules which had a benign appearance.  

The report of a VA respiratory disorders examination 
conducted in June 2003 shows that the only diagnosis was 
chronic bronchitis.  A VA oncology department outpatient 
medical treatment record dated in November 2004 shows that 
the diagnoses included colon cancer status post resection, 
and "stable, old lung nodules, unknown etiology."  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that the preponderance of the evidence is against the 
existence of a primary respiratory cancer, such as would 
trigger the presumption of service connection on the basis of 
exposure to Agent Orange under 38 C.F.R. § 3.309.  To the 
extent that the medical evidence indicates that he has a 
cancer which metastasized to his lungs from the colon, the 
Board notes that this does not satisfy the requirements of 
the presumption.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Moreover, the claim must be denied on a direct basis.  A lung 
cancer was not shown to exist during service or within a year 
after service.  There is no competent evidence to show that 
any current cancer is related to service.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his claimed disabilities with an event or occurrence 
while in service, will not support his claim.  Accordingly, 
the Board finds lung cancer (if present) was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.

II.  Entitlement To Service Connection For Stomach Cancer.

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, there is no competent evidence that the veteran 
currently has stomach cancer.  The voluminous medical 
evidence which is of record shows multiple diagnoses of colon 
cancer, but is negative for any diagnoses of stomach cancer.  
Accordingly, the Board concludes that stomach cancer was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

III.  Entitlement To Service Connection For Liver Cancer.

The veteran's service medical records do not contain any 
references to liver cancer.  There is also no evidence of 
liver cancer from within a year after separation from 
service.  

There is current medical evidence which suggests that it is 
possible that the veteran may have a tumor in the liver.  The 
report of a CT scan conducted by the VA in May 2000 shows 
that his liver had four cysts.  The pertinent diagnosis was 
multiple small liver cysts.  A VA record dated in November 
2000 indicates that the liver cysts had been followed up on 
with an MRI which had confirmed a hemangioma of the liver and 
right adrenal adenoma.  The last CT scan in November 2000 
reportedly showed that the liver cysts were stable.  The 
pertinent diagnosis was "he has not had chemo since 7/00, 
with no enlargement of liver mets or lung nodules ? mets v 
other etiology and had been taken off of protocol."  

Regardless of whether or not the veteran actually has a 
cancer which affected the liver, the Board finds that 
preponderance of the evidence shows that liver cancer was not 
present during service, was not manifested until many years 
after service, and is not related to active duty service or 
any incident therein such as exposure to herbicides.  The 
Board notes that liver cancer is not among the disorders 
which by regulation may be presumed to be due to exposure to 
herbicides.  Accordingly, the Board concludes that liver 
cancer, claimed as secondary to exposure to Agent Orange, was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  

IV.  Entitlement To Service Connection For Colon Cancer.

During the hearing held in November 2003, the veteran 
reported that he was first diagnosed with colon cancer in 
1998.  His testimony was to the effect that this cancer was 
due to herbicide exposure.  

The veteran's service medical record do not contain any 
references to colon cancer.  There is also no evidence of the 
presence of colon cancer within a year after separation from 
service.  The earliest medical records containing a diagnosis 
of colon cancer are dated in 1999.  The records do not 
contain any medical opinion relating that disorder to service 
or any event during service such as exposure to Agent Orange.  
The Board also notes that colon cancer is not one of the 
disorders which by regulation may be presumed to be due to 
exposure to herbicides.  

Therefore, the Board finds that the preponderance of the 
evidence shows that the veteran's colon cancer was not 
present during service, was not manifested until many years 
after service, and is not related to active duty service or 
any incident therein such as exposure to herbicides.  
Accordingly, colon cancer, claimed as secondary to exposure 
to Agent Orange, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

V.  Entitlement To Service Connection For Acid Reflux.

During the hearing held before the undersigned Veterans Law 
Judge in November 2003, the veteran testified that during 
service he frequently had stomach pain and cramps and had to 
take Tums.  

The veteran's service medical records do not contain any 
findings or diagnosis of a chronic acid reflux disorder.  The 
report of medical history given by the veteran in September 
1975 for the purpose of his retirement shows that he denied 
having a history of frequent indigestion and denied having 
stomach trouble

In addition, there is no medical evidence of such symptoms 
until many years after service.  A VA treatment record dated 
in August 1999 notes that the veteran reported having acid 
reflux symptoms for the last four to five years.  The Board 
notes that this places the date of sent as being many years 
after separation from service.  No medical opinion has been 
presented relating any current stomach disorder to service.  

The statements made by the veteran upon separation from 
service and for the purpose of obtaining medical treatment 
have higher probative value than statements made in support 
of a claim for benefits.  Therefore, the Board finds that 
acid reflux was not present until after service and is not 
shown to be related to service.  Accordingly, the Board 
concludes that chronic acid reflux was not incurred in or 
aggravated by service.  

VI.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

With respect to any request for additional development 
pertaining to the veteran's claimed stressors, such as for 
the purpose of obtaining morning reports or additional 
service personnel records, the Board finds that such 
development is not necessary as this case may be resolved by 
weighing medical evidence (as will be discussed more fully 
below).

The Board has noted that the veteran has received various 
psychiatric diagnoses, including diagnoses of PTSD.  A July 
2001 PTSD consultation report reflects that the veteran 
stated that the most traumatic event which occurred during 
service was his divorce.  The impression was rule out PTSD, 
anxiety disorder not otherwise specified, and rule out 
hypomania.  

A VA discharge summary dated in December 2001 indicates that 
a primary diagnosis was post-traumatic stress disorder.  It 
was noted that the assessment was based on review of past 
record, and a brief 10 to 20 minute screening interview.  
Similarly, a mental health outpatient treatment record dated 
in January 2002 reflects that the diagnosis was PTSD.  A 
private "medical assessment/social history" prepared in 
June 2002 by a social worker/trauma specialist includes 
diagnoses of chronic PTSD, and secondary recurrent 
depressions and anxiety attacks.

The report of a VA PTSD examination conducted in July 2003 
shows that the veteran reported that he had been experiencing 
severe symptoms of PTSD in service, but that he had kept them 
to himself.  The veteran reported that he saw and heard 
things that were imaginary.  Significantly, however, the 
examiner noted that when asked about specific symptoms, the 
symptomatology did not fit the full criteria for PTSD.  For 
example, the veteran reported that he woke up at night to 
urinate, but then immediately went back to sleep.  He said 
that he used to have dreams, but now he never did.  He also 
reported that he used to have flashbacks, but now did not 
have them.  On mental status examination, he reported 
hallucinations, but it was otherwise within expectations.  
Most importantly, the veteran was afforded two psychometric 
tests, one of which was intended to elicit PTSD symptoms, but 
the results were invalid.  The examiner noted that this often 
happened when individuals exaggerated or admitted to non-
existent psychopathology.  The only diagnoses were 
somatization disorder, major depression, and schizotypal 
personality disorder with histrionic and avoidant features.  

After reviewing all of the pertinent evidence, the Board 
finds that the evidence which weighs against the claim is 
more persuasive than the evidence which supports the claim.  
In this regard, the Board notes that there are several 
medical records which contain diagnoses of post-traumatic 
stress disorder, but the Board finds that the most credible 
evidence is the VA examination report which indicates that 
the veteran does not have PTSD.  The Board is of the opinion 
that the opinion contained in the report is the most credible 
because it was based on objective psychological testing as 
well as interview and review of history.  Thus, the 
preponderance of the evidence shows that the veteran does not 
have post-traumatic stress disorder.  Accordingly, the Board 
concludes that the claimed post-traumatic stress disorder was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).  In light of the conclusion that the 
veteran does not have post-traumatic stress disorder, no 
further discussion of the veteran's claimed stressors is 
required.


ORDER

1.  Service connection for lung cancer is denied.

2.  Service connection for stomach cancer is denied.

3.  Service connection for liver cancer is denied.

4.  Service connection for colon cancer is denied.

5.  Service connection for acid reflux is denied.

6.  Service connection for post-traumatic stress disorder is 
denied.






REMAND

The Board finds that additional development of evidence is 
required with respect to the claims for service connection 
for laryngitis and a chronic respiratory disorder.  Several 
service medical records contain complaints of respiratory 
symptoms.  For example, in September 1971 the veteran was 
treated for pharyngitis.  In November 1974, he reported 
having symptoms including chest congestion.  The diagnosis 
was URI and external otitis.  A service medical record dated 
in March 1976 shows a diagnosis of "? Bronchitis" after the 
veteran reported having a persistent cough.  The report of a 
VA respiratory examination conducted in June 2003 includes a 
current diagnosis of chronic bronchitis.  However, the 
examiner did not offer an opinion as to the likelihood that 
the bronchitis is  related to symptoms which were noted in 
service.  Such an opinion is required to properly evaluate 
the claim.  

Similarly, with respect to the claim for service connection 
for eye condition, the Board notes that the service medical 
records show that the veteran was treated in April 1967 for 
keratoconjunctivitis secondary to exposure to sunlight.  An 
opinion is required as to the likelihood that any current eye 
disabilities are related to symptoms which were noted in 
service.  

The veteran's service medical records also contain references 
to a chronic headache disorder.  In February 1959, the 
veteran was treated for sudden onset of a severe headache.  
He was diagnosed with migraine, cause unknown.  The report of 
a medical examination conducted in June 1961 shows that the 
veteran reportedly had severe headaches associated with 
sinusitis.  In April 1968, the veteran reported having a 
headache with throbbing behind both eyes.  A service medical 
record dated in October 1968 reflects complaints of headaches 
for eight years.  A service medical record dated in September 
1969 shows that the veteran had a history of recurrent 
headaches.  Six months earlier, he reportedly started having 
almost daily headaches in the mid or late afternoon.  The 
impression was muscle tension neck and head pain.  In April 
1974, the veteran was treated for headaches and sinus 
congestion.  In a September 1975 separation medical history 
the veteran checked a box indicating that he had a history of 
frequent or severe headaches, and it was noted that this 
referred to seasonal bouts of sinusitis which was relieved 
with antihistamines and aspirin.  An opinion is required as 
to the likelihood that the veteran has a current headache 
disorder which is related to symptoms which were noted in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a VA medical 
opinion with respect to the likelihood 
that the veteran's current bronchitis and 
or laryngitis are related to symptoms 
noted in service.  The claims file should 
be referred to a VA physician, preferably 
the physician who conducted the VA 
respiratory examination in June 2003, for 
the purpose of preparing an addendum to 
the examination report to address these 
issues.  The addendum should include an 
explanation for the opinion.  

2.  The veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of any current disorders of 
the eyes.  The claims folders should be 
made available for review.  The examiner 
should offer a medical opinion with 
respect to the likelihood that the 
veteran's current eye problems are 
related to symptoms noted in service.  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and etiology of any current 
headache disorder.  The claims folders 
should be made available for review.  The 
examiner should offer a medical opinion 
with respect to the likelihood that any 
current headache disorder is related to 
symptoms noted in service.  

4.  Thereafter, the RO should review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


